Citation Nr: 0529404	
Decision Date: 11/02/05    Archive Date: 11/14/05

DOCKET NO.  03-00 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.	Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD), prior to January 
27, 2004 and an evaluation in excess of 70 percent 
thereafter.  

2.	Entitlement to an evaluation in excess of 10 percent for 
diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Arizona Department of 
Veterans' Services  


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan




INTRODUCTION

The veteran served on active duty from March 1969 to October 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
from a March 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona. The RO granted entitlement to service connection for 
PTSD and assigned a 30 percent rating for this disability, 
effective April 24, 2001.  The RO granted entitlement to 
service connection for diabetes mellitus and assigned a 10 
percent rating for this disability, effective April 24, 2001. 

The Board remanded this case to the RO for further 
development in January 2004.  In a rating action of April 
2005, the RO granted entitlement to a total rating for 
compensation purposes based on individual unemployability, 
effective January 27, 2004.  The RO also increased the 
evaluation for the veteran's PTSD from 30 percent disabling 
to 70 percent disabling, effective January 27, 2004.  

As noted in the Board's remand of January 2004, the veteran 
has raised a claim for entitlement to service connection for 
hypertension as secondary to service connected diabetes and 
PTSD. As this issue has been neither procedurally prepared 
nor certified for appellate review, the Board is referring it 
to the RO for initial consideration and any indicated 
adjudicative action. Godfrey v. Brown, 7 Vet. App. 398 
(1995).


FINDINGS OF FACT

1.	The veteran's service connected PTSD has caused symptoms 
approximating total occupational and social impairment 
ever since the effective date of service connection.  

2.	Since the date of service connection, the service- 
connected diabetes mellitus type 2 has been mild and 
managed by a restricted diet; the veteran does not 
require insulin, oral hypoglycemic agents, or regulation 
of activities and there is no evidence of impairment of 
health, episodes of ketoacidosis or hypoglycemic 
reactions, loss of weight or strength, or any 
complication that could be evaluated separately.  


CONCLUSIONS OF LAW

1. The criteria for a 100 percent initial rating for the 
service-connected PTSD have been met.  38 U.S.C.A. § 1155: 
38 C.F.R. § 4.130, Diagnostic Code 9410 (2005)

2. The criteria for an original disability evaluation in 
excess of 10 percent for diabetes mellitus type 2 have not 
been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000) (VCAA), is codified at 38 U.S.C.A. 
§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
and codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well- 
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim. It also includes new notification 
provisions. Specifically, it requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim. As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The Court has concluded that the VCAA was not applicable 
where further assistance would not aid the appellant in 
substantiating his claim. Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the claim"). 
In view of the Board's favorable decision in regard to the 
issue of entitlement to an increased rating for a PTSD 
disorder, further assistance is unnecessary to aid the 
appellant in substantiating that claim.

In regard to the issue of entitlement to an increased rating 
for diabetes mellitus, in a letter dated in May 2001, the RO 
informed the veteran of the evidence needed to substantiate 
his claim for service connection for diabetes.  This letter 
also informed him of who was responsible for obtaining what 
evidence.  In addition, the letter specifically told him to 
submit relevant evidence in his possession, and that he could 
assist in the development of his case by submitting necessary 
evidence.  

The letter was provided in connection with his original claim 
for service connection. VA's General Counsel has held that 
additional notice is not required with regard to issues that 
are downstream from the initial grant of service connection. 
VAOPGCPREC 8-2003 (2003); 69 Fed. Reg. 25180 (2004). The 
Board is bound by this opinion. 38 U.S.C.A. § 7104(c) (West 
2002).  Moreover, the Board notes that regardless of the 
above, the RO did provide a further VCAA notice regarding the 
issue of an increased rating for diabetes in January 2004.  
The Board also notes that the first VCAA notice letter was 
sent to the veteran prior to the original rating action being 
appealed.

Moreover, it does not appear from a review of the record that 
any clinical evidence relevant to the veteran's current claim 
for an increased initial rating for diabetes mellitus is 
available, but not yet associated with the claims folder.  

Under the VCAA, VA is obliged to provide an examination or 
obtain a medical opinion when needed.  38 U.S.C.A. § 5103A(d) 
(West 2002).  Pursuant to the previous remand by the Board in 
this case, the veteran has been afforded a thorough VA 
examination of his diabetes mellitus with review of the 
record.  The examiner on that occasion provided adequate 
clinical information to adequately evaluate the issue of an 
increased rating for this disability and this examination 
provided sufficient evidence to decide the claim.  

In view of the above, the Board is satisfied that the 
provisions of the VCAA have been satisfied in regard to this 
issue and additional development is not necessary prior to 
the Board's consideration of this issue.  

I.	Factual Basis.  

A private clinical record dated in April 2000 indicates that 
the veteran had been placed on medical nutritional therapy 
for the treatment of type 2 diabetes mellitus. Additional 
private clinical records reflect treatment during the early 
2000s for psychiatric symptoms assessed as PTSD.  In January 
2001 it was noted that the veteran was experiencing a 
worsening of symptoms since he lost his job late the previous 
year.  He was having increasing problems with nightmares, 
intrusive flashbacks, insomnia, irritability, avoidance of 
people, and feelings of isolation.  His marital relationship 
was described as quite strained. Later that month he was 
noted to suffer from anxiety, depression, anger, and suicidal 
ideation.  

On VA psychiatric examination in July 2001 the veteran 
indicated that he had no medical treatment prior to early 
2001.  He said he had experienced more problems with PTSD 
symptoms after he lost his job as a bus driver in late 2000. 
Evaluation revealed an intact recent memory, but remote 
memory was vague.  Speech was vague and hesitant but the 
veteran was fully oriented.  His thoughts were considerably 
tangential but he could be goal directed and relevant when 
refocused. No suicidal or homicidal ideation was reported and 
no delusions, ideas of reference, or feelings of unreality 
were noted.  Abstracting ability and concentration were 
noted.  His affect was broad and his mood was euthymic.  The 
veteran was alert and responsive with good judgment and poor 
insight.  The diagnosis on Axis I was chronic PTSD.  A global 
assessment of functioning score  (GAF) of 65 was reported.   

During VA outpatient treatment in January 2002 it was 
reported that there were no signs of either hypo or 
hyperglycemia.  It was noted that the veteran's diabetes was 
controlled by diet according to the veteran.  Occasional 
subsequent outpatient evaluation for diabetes mellitus, 
controlled by diet was indicated.  These records also reflect 
occasional treatment for psychiatric symptoms such as 
depression.

During a VA psychiatric examination conducted in January 2004 
it was reported that the veteran had been unemployed since he 
lost his job as a bus driver in 2000.  He indicated that he 
had experienced depression for many years and he said that he 
had recurrent loss of appetite, an obvious sleep disorder, an 
intermittent loss of energy and tired very easily.  He 
complained of low self-esteem and sense of self worth with a 
sense of hopelessness.  The veteran said that he lived too 
far from a VA medical center to go for treatment or for 
medication.  After the evaluation the diagnoses on Axis I was 
chronic severe PTSD.  He was noted to suffer from depression 
related to his PTSD.  His GAF score was 40 and it was noted 
that he had major impairment in occupation, mood, and family 
relationships.  The examiner reported that he could imagine 
no work that the veteran could perform productively and he 
was considered unemployable even with supervision.  

On a VA examination of his diabetes mellitus conducted in 
January 2004 the veteran said that he had been diagnosed with 
hyperglycemia five years earlier.  He had never been on 
medication for his diabetes, but was prescribed diet and 
exercise.  He had never been hospitalized for this disability 
and had had no hypoglycemic reactions.  No bowel or bladder 
problems were reported and there had been no significant 
weight fluctuations since being diagnosed with diabetes. 
There was no diabetic retinopathy, nephropathy, or erectile 
dysfunction.  After the evaluation the diagnosis was diabetes 
mellitus type II.  This was reported to be controlled by 
exercise and diet with no complications.  



II.	Legal Analysis.  

The severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(Schedule).  

Under the general rating formula for mental disorders, a 100 
percent evaluation is assigned when a psychiatric disability 
results in total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  Id.

A 50 percent evaluation is assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

"The sole basis for a 100 percent rating is total 
occupational and social impairment."  Sellers v. Principi, 
372 F.3d 1318 (Fed. Cir. 2004)  

Evidence dating from early 2001 shows considerable problems 
with anger, depression, elevated anxiety, depression, 
irritability, sleeping problems, and suicidal ideation.  The 
veteran's GAF score as reported by a VA psychiatrist after a 
2004 examination was 40.  GAF scores of 50 or below 
contemplate an inability to work. American Psychiatric 
Association: DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS (DSM), 32 (4th ed.) (1994) (DSM IV); 38 C.F.R. §§ 
4.125, 4.130 (2002). Moreover, the examining VA physician in 
2004 stated, essentially, that the veteran cannot maintain 
any form of employment because of his psychiatric 
symptomatology.

Given the evidence showing that the veteran's service 
connected psychiatric disability precludes employment, as 
well as evidence of social isolation, the Board's opinion is 
that the veteran's service connected psychiatric disorder has 
resulted in symptoms that most closely approximate the 
criteria for a 100 percent rating.  38 C.F.R. § 4.7 (2004). 
Therefore, a 100 percent scheduler evaluation is warranted.  
38 C.F.R. § 4.130.  

Since this issue deals with the rating assigned following the 
original claim for service connection, consideration has been 
given to the question of whether "staged ratings," as 
addressed by the Court in Fenderson v. West, 12 Vet. App. 119 
(1999) would be in order. Given the reports of record 
indicating unemployment since 2000, and severe psychiatric 
symptomatology since early 2001, the Board finds that the 100 
percent rating currently reflects the degree of impairment 
shown since the effective date of the grant of service 
connection for PTSD, April 24, 2001.

Under Diagnostic Code 7913, a 10 percent disability 
evaluation is assigned for diabetes mellitus that is managed 
by a restricted diet only. 38 C.F.R. § 4.119, Diagnostic Code 
7913 (2003). A 20 percent evaluation is warranted when the 
diabetes mellitus requires insulin and a restricted diet, or; 
oral hypoglycemic agent and restricted diet. Id. A 40 percent 
evaluation is assigned when the disorder requires insulin, 
restricted diet, and regulation of activities. Id. A 60 
percent evaluation is warranted when the disorder requires 
insulin, restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated. Id.

A 100 percent evaluation requires more than one daily 
injection of insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated. Id.

The medical evidence of record demonstrates that the 
veteran's diabetes mellitus is controlled by diet, and he is 
not required to take insulin or any other medication for its 
control. The veteran has controlled his diabetes mellitus by 
diet since its diagnosis. The current evidence also shows 
that the veteran is not required to take oral hypoglycemic 
agents.

There is no evidence showing that the diabetes mellitus 
causes the veteran to regulate his activities. There is no 
evidence of episodes of ketoacidosis or hypoglycemic 
reactions requiring hospitalization or progressive loss of 
weight and strength. The January 2004 VA examination report 
indicates that the veteran has never been hospitalized for 
diabetes mellitus, has no restriction of activities due to 
the diabetes mellitus, and has had no loss of strength. 
Moreover, there is also no evidence of complications that 
could be separately evaluated. Overall, the Board concludes 
that the medical findings do not warrant assignment of an 
evaluation in excess of 10 percent for diabetes mellitus 
under Diagnostic Code 7913 (2003).

The Board finds that a staged rating is not warranted in this 
case. The Board has examined the record and finds that a 10 
percent evaluation is warranted for the service-connected 
diabetes mellitus type 2 since April 24, 2001, the date of 
award of service connection. The medical evidence of record 
establishes that since that date, the veteran's diabetes 
mellitus type 2 is controlled by diet and the veteran has not 
required oral hypoglycemic agents or insulin. It appears from 
the medical evidence that the disability has remained 
essentially constant over the entire period. Accordingly, a 
staged rating under Fenderson is not warranted.


ORDER

A 100 percent initial evaluation is granted for PTSD.

An initial evaluation in excess of 10 percent for diabetes 
mellitus is denied.





	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


